DETAILED ACTION
Claims 1-7 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-6 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 1 recites “…a memory configured to...", "...a processor configured to…”, and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 1 recites sufficiently definite structure because the structures “…a memory configured to...", and "...a processor configured to…”) are described in the specification (Processing Unit 1b) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter because the specification does not describe “updating” and “reduction” as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0225226 A1 to Archer et al. (Hereinafter referred to as Archer’226) in view of J.P.O. No. 5056844 B2 to Hosokawa and further in view of U.S. Pub. No. 2010/0017420 A1 to Archer et al. (Hereinafter referred to as Archer’420).

As to claim 1, Archer’226 teaches an information processing apparatus, comprising: 
5a memory configured to store therein virtual rank numbers of a plurality of processes, the virtual rank numbers being respectively unique to the plurality of processes; and 
a processor configured to perform a procedure 10including 
generating, in initial setting of all-to-all communication between the plurality of processes (communicators), node-order process numbers of the plurality of processes (arranged in an ordered topology/Tree 244), based on hardware information, the node-15order process numbers being respectively unique to the plurality of processes (Unique Identifier 214) (“...The system of FIG. 1 operates generally for assigning a unique identifier to a communicator in a distributed computing system, a parallel computer, according to embodiments of the present invention. A communicator as the term is used in this specification refers to a collection of one or more processes executing on one or more compute nodes of a distributed computing system. Communicators are objects connecting groups of processes in an communications session, such as an MPI session. Within a communicator each contained process has an independent identifier and the contained processes may be arranged in an ordered topology. Communicators enable processes within a group to communicate amongst one another, via intracommunicator operations, and groups of processes to communicate amongst one another via, intercommunicator communications... The system of FIG. 1 operates generally for assigning a unique identifier to a communicator in a distributed computing system, a parallel computer, according to embodiments of the present invention. A communicator as the term is used in this specification refers to a collection of one or more processes executing on one or more compute nodes of a distributed computing system. Communicators are objects connecting groups of processes in an communications session, such as an MPI session. Within a communicator each contained process has an independent identifier and the contained processes may be arranged in an ordered topology. Communicators enable processes within a group to communicate amongst one another, via intracommunicator operations, and groups of processes to communicate amongst one another via, intercommunicator communications...” paragraphs 0037/0040-0042), 
computing the virtual rank numbers of the plurality of processes, based on the node-order process numbers and storing the computed virtual 20rank numbers in the memory (Registering the identifier with the tree (244) of communicators) (“...The system of FIG. 1 may also determine, by the parent master process (210), whether a unique identifier (214) is available to assign to the child communicator (240). If a unique identifier available to assign to the child communicator (240), assigning, by the parent master process (210), the available unique identifier (214) to the child communicator (240). The parent master process (210) may assign the unique identifier (214) by registering the identifier with the tree (244) of communicators and sending the unique identifier to the child master process. Registering the identifier with the tree (244) of communicators may be carried out with a global broadcast to all communicators in the tree of communicators. If a unique identifier is not available to assign to the child communicator (240), the system of FIG. 1 may retrieve, by the parent master process (210), an available unique identifier (214) from a master process (215) of another communicator (242) in the tree (244) of communicators and assign the retrieved unique identifier (216) to the child communicator (212). Unlike the parent communicators of the prior art which cannot retrieve an identifier to pass along to a newly created child communicator when the parent communicator has no identifiers available, a parent communicator as modified in accordance with the present invention may retrieve an available unique identifier from another communicator in the tree when the parent communicator has no available unique identifiers to assign...” paragraph 0042).
Archer’226 is silent with reference to determining, in performing the all-to-all communication between the plurality of processes, a communication partner process of each of the plurality of processes for a current step in the 25all-to-all communication by performing operation between a virtual rank number of said each process, stored in the memory, and a step 8:3Fujitsu Ref. No. 19-01326number of the current step, 
performing a communication session from said each process to the determined communication partner process and 
performing all-to-all communication by exclusive OR operation.
Hosokawa teaches determining, in performing the all-to-all communication between the plurality of processes, a communication partner process of each of the plurality of processes for a current step in the 25all-to-all communication by performing operation between a virtual rank number of said each process, stored in the memory, and a step 8:3Fujitsu Ref. No. 19-01326number of the current step, and performing a communication session from said each process to the determined communication partner process (“...The affiliation area information storage unit 443 is a storage area for storing affiliation area information. For example, a part of the storage area of the RAM 44b is used as the affiliation area information storage unit 443...The intra-region rank determination unit 444 determines the order of the partner node that performs inter-node communication within each region based on the belonging region information created by the belonging region determination unit 441. The order determination algorithm is defined in advance in the in-region rank  determination unit 444. Then, the in-region order determination unit 444 creates in-region order information that defines the communication order of each node in each region based on the determined order, and stores it in the in-region order information storage unit 445...The in-region order information storage unit 445 is a storage region for storing in-region order information. For example, a part of the storage area of the RAM 44b is used as the in-area rank  information storage unit 445. In the present embodiment, the intra-region order information includes information related to the belonging region of each node indicated in the belonging region information. Therefore, when performing  unique information collective communication, it is possible to recognize the relative coordinates of each node, the affiliation region of each node, and the communication order within each node region by referring to the intra-region order information...” page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Archer’226 with the teaching of Hosokawa because the teaching of Hosokawa would improve the system of Archer,226 by providing a technique for performing  unique information collective communication (Hosokawa page 6).
Archer’420 teaches performing all-to-all communication by exclusive OR operation (“...As described in more detail below in this specification, the parallel computer (100) in FIG. 1 includes computer program instructions for performing an all-to-all exchange on n number of data buffers using XOR swap operations according to embodiments of the present invention. Each data buffer has n number of data elements. For each rank value of i and j where i is greater than j and where i is less than or equal to n, the parallel computer (100) in FIG. 1 operate generally for performing an all-to-all exchange on n number of data buffers using XOR swap operations according to embodiments of the present invention by: selecting data element i in data buffer j; selecting data element j in data buffer i; and exchanging contents of data element i in data buffer j with contents of data element j in data buffer i using an XOR swap operation...” paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Archer’226 and Hosokawa with the teaching of Archer’420 because the teaching of Archer’420 would improve the system of Archer’226 and Hosokawa by providing an algorithm that uses exclusive or bitwise operation to swap values of two variables without using the temporary variable which is normally required.

As to claim 7, see the rejection of claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0225226 A1 to Archer et al. (Hereinafter referred to as Archer’226) in view of J.P.O No. 5056844 B2 to Hosokawa and further in view of U.S. Pub. No. 2010/0017420 A1 to Archer et al. (Hereinafter referred to as Archer’420) as applied to claim 1 above, and further in view of U.S. Pat. No. 6,038,604 A issued to Bender et al.

As to claim 2, Archer’226 as modified by Hosokawa and Archer’420 teaches the information processing apparatus according to claim 1, however it is silent with reference to wherein the procedure further includes synchronizing completion of communication sessions from the plurality of processes and incrementing the step 10number.  
Bender teaches wherein the procedure further includes synchronizing completion of communication sessions from the plurality of processes and incrementing the step 10number (“...LAPI.sub.-- Waitcntr can be used to guarantee order of execution of LAPI.sub.-- Amsend operations which are initiated from a single origin task. When LAPI.sub.-- Amsend operations use the cmpl.sub.-- cntr counter, this counter is incremented after the completion counter (or header handler if a completion handler is not specified) has executed at the target task. LAPI.sub.-- Fence and LAPI.sub.-- Gfence do not provide an indication that LAPI.sub.-- Amsend operations have completed execution at the target...” Col. 13 Ln. 21-26, Col. 16, Ln. 53-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Archer’226, Hosokawa and Archer’420 with the teaching of Bender because the teaching of Bender would improve the system of Archer’226, Hosokawa and Archer’420 by providing a technique for keeping track of program execution.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0225226 A1 to Archer et al. (Hereinafter referred to as Archer’226) in view of J.P.O No. 5056844 B2 to Hosokawa and further in view of U.S. Pub. No. 2010/0017420 A1 to Archer et al. (Hereinafter referred to as Archer’420) as applied to claim 1 above, and further in view of U.S. Pub. No. 2009/0067334 A1 to Archer et al. (Hereinafter referred to as Archer’334)

As to claim 6, Archer’226 as modified by Hosokawa and Archer’420 teaches the information processing apparatus according to claim 1, however it is silent with reference to wherein the procedure further includes updating, in response a reduction in a number of 10processes after the computing of the virtual rank numbers, the node-order process numbers and the virtual rank numbers with respect to remaining processes of the plurality of processes.  
Archer’334 teaches wherein the procedure further includes updating (update), in response a reduction in a number of 10processes after the computing of the virtual rank numbers, the node-order process numbers and the virtual rank numbers with respect to remaining processes of the plurality of processes (“...FIG. 4B shows parallel computing system 400, after the process with MPI rank of 5 has been migrated to compute node 404, and after the process with MPI rank of 3 has been migrated to compute node 408, according to one embodiment of the invention. As shown, mappings table 416 has been updated to reflect the migration of these two processes. Further, the process with an MPI rank of 2 (running on compute node 402 with network address "B") may communicate over a communication link 415 with the process with an MPI rank of 5 (running on compute node 404 with network address "C"), as shown by an arrow 418. Similarly, the process with an MPI rank of 4 (running on compute node 406 with network address "D") may communicate over a communication link 417 with the process with an MPI rank of 3 (running on compute node 408 with network address "E"), as shown by an arrow 420. After the process migration, compute nodes 402 may exchange messages with compute node 404 and compute nodes 406 may exchange messages with compute node 408 without interfering with one another. Further the messages passed between compute nodes 402 and 404 (representing communication between processes with MPI ranks of 2 and 5) occur over a single communication link 415, as opposed to having to traverse from compute node 402 to node 408. Thus, in this example scenario of process migration, not only is network congestion reduced, but network latency is reduced as well...At step 525, the new MPI rank to coordinate mappings is shared with the I/O nodes of the parallel system. For example, the table 416 in FIG. 4B is shown after being updated with the new MPI rank to network address mappings after processes with MPI ranks of 3 and 5 are migrated to compute nodes 404 and 420, respectively. At step 530, caches stored on the compute nodes may be updated with the new mappings. At step 535, the communication network of the parallel system quiesced at step 510 may be restarted...” paragraphs 0047/0051/0052).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
NOTE: This objection is dependent on Applicants addressing the 101 issue.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194